Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-109337087 to Gai et al.
As to claims 7-16, Gai discloses a self-repairing polyurethane for use in self-reparing films (0023) comprising segments derived from polyisocyanates, polyether polyols, N-(2-pyridylmethyl)iminodiethanol (heterocyclic diol, alkyl pyridine), and an iron metal complexing salt wherein the ratio of Fe salt to heterocyclic diol is 1:4-8 (0017-0018).
As to claim 17, Gai does not teach the transmittance of the film composition.  However, the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Gai discloses metal-coordinated complex films derived from the same reactants and because the prior art exemplifies Applicant’s claimed composition in that the claimed components are present in the claimed amounts, the claimed physical properties relating to the compositions light transmittance is inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0174910 to Nowak et al.
As to claims 7 and 12, Nowak discloses a self-healing polyurethanes useful in films (Abstract) comprising hard and soft segments, wherein a segment of the urethane comprises a coordination complex (0072-0075) of a metal ion and an ionic species (See Example E, 0250-0253).  Nowak discloses suitable ionic species, such as 2,2-bis-1-(1methyl imidazolium)-methylpropane-1,3-diol bromide, which is a heterocyclic reactant (0136).
Though not preferred it would have been obvious to a person of ordinary skill in the art to substitute the preferred dimethylol propionic acid with the imidazolium ionic species with a reasonable expectation of success that the substitution would provide the desired ionic content to coordinate with the metal ions.  This coordination would give the polymer systems the ability to change the bulk and surface properties in response to materials bound to the network and further enables reversible interchain crosslinking (0128, 0261).
As to claims 11 and 16, Nowak discloses nickel, copper, and iron ions are used as the metal ions (0018).
As to claim 17 with regard to the transmittance, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients within the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. the films ability to transmit light at wavelengths of 400 nm to 700 nm values would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Allowable Subject Matter
Claims 1-6 are allowable over the closest prior art of record.  The prior art of record teaches different solutions of reactants and metal ions, however, the references fail to teach or suggest the mass ratio of isocyanate, heterocyclic dihydric alcohol, and metal ion in each solution.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763